STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 28, 2017
               Plaintiff-Appellee,

v                                                                  No. 330748
                                                                   Muskegon Circuit Court
LAMEKE LATRICE BAILEY,                                             LC No. 15-066333-FH

               Defendant-Appellant.


Before: STEPHENS, P.J., and SHAPIRO and GADOLA, JJ.

PER CURIAM.

        Defendant, Lameke Latrice Bailey, was convicted by a jury of assaulting, resisting, or
obstructing a police officer, MCL 750.81d(1); and felonious assault, MCL 750.82. Defendant
was sentenced as a second-offense habitual offender, MCL 769.10, to 8 months in jail for her
assaulting, resisting, or obstructing a police officer conviction and 8 months in jail for her
felonious assault conviction, with credit for 32 days served. Additionally, defendant was
sentenced to 16 months’ probation on both convictions. Defendant now appeals as of right. We
affirm.

                                      I. BACKGROUND

        This case arises out of an alleged domestic disturbance requiring the police to respond to
a residence. Officer Gerald Anderson testified that on May 13, 2015, he was dispatched to a
residence at 2920 Reynolds at approximately 11:50 p.m. based on information that there was a
disturbance at the residence and that a person had been assaulted. He was informed that the
victim of the assault was being treated for an eye injury at the emergency room and that there
was an ongoing disturbance at the residence involving the 9-1-1 caller’s sister trying to get into
the residence. Officer Anderson knew that the residence belonged to Turquoise Bailey,
defendant’s sister, because he had previously responded to disturbances at that residence.

        When Officer Anderson arrived at the residence, along with Officer Chris Stoddard, the
front door was open. Officer Anderson could see into the home, although he could not see any
activity. As he was standing at the door, he heard noises that sounded like a “disturbance” was
occurring inside, including banging, thumping, and loud voices. The sound was very loud, “like
a scruffle.” He could not tell what was being said, but the women “sounded like they were in
distress,” although nobody was yelling for help at that point. Officer Chris Stoddard testified
that the disturbance sounded like fighting and yelling. Officer Anderson knocked several times,


                                               -1-
announced his presence as a police officer, and the two officers entered the residence after
receiving no answer. They did not have a search warrant. Based on the banging and the
disturbance that Officer Anderson heard inside the home, he believed that there was an
emergency situation that permitted entry to the residence without a search warrant. Officer
Stoddard testified that he also believed that there was an emergency or violent act occurring,
based on the dispatch information that there was a domestic situation, along with hearing what
sounded like fighting when they arrived at the residence.

        Inside, the officers saw two women on top of defendant, pinning her to the floor. The
two women that held defendant down were later identified as Jolene Bailey, defendant’s mother,
and Turquoise. Officer Anderson told Jolene and Turquoise to let defendant get up, and they
complied. Both officers were wearing their police uniforms. When defendant stood up, she said
that she was not going to jail and that she was “not going down without a fight.” Defendant then
grabbed a glass or ceramic lamp that was approximately 2½ feet long, flipped it upside down,
and swung it at the officers like a baseball bat. Officer Anderson testified that he ordered
defendant to drop the lamp multiple times—“at least five” times—because he was concerned for
the safety of the others in the residence, and defendant did not drop the lamp. After defendant
barricaded herself in the bedroom, Officer Stoddard kicked the door open, and Officer Anderson
went inside. Defendant swung the lamp at Officer Anderson, he blocked it with his hand, and
the lamp hit his arm. Officer Anderson and Officer Stoddard wrestled defendant to the ground
and continued to struggle with her. She kept her hands underneath her body and refused to allow
the officers to put her hands into handcuffs, continuing to resist despite the officers’ commands
to stop resisting. Eventually, the officers were able to forcibly place defendant’s hands into
handcuffs, and they took her into custody.

                            II. SUFFICIENCY OF THE EVIDENCE

        Defendant first challenges the sufficiency of the evidence supporting her convictions,
arguing that the police officers’ warrantless entry into the residence violated the Fourth
Amendment to the United States Constitution, as well as the analogous provision of the
Michigan Constitution, and that defendant was therefore legally permitted to resist the officers’
entry into the residence. We disagree.

        This Court “review[s] de novo a challenge to the sufficiency of the evidence.” People v
Henry (After Remand), 305 Mich. App. 127, 142; 854 NW2d 114 (2014). “[W]hen determining
whether sufficient evidence has been presented to sustain a conviction, a court must view the
evidence in a light most favorable to the prosecution and determine whether any rational trier of
fact could have found that the essential elements of the crime were proven beyond a reasonable
doubt.” People v Wolfe, 440 Mich. 508, 515; 489 NW2d 748 (1992), amended 441 Mich. 1201
(1992). “[A] reviewing court is required to draw all reasonable inferences and make credibility
choices in support of the jury verdict.” People v Meshell, 265 Mich. App. 616, 621; 696 NW2d
754 (2005) (quotation marks and citations omitted; alteration in the original). “All conflicts in
the evidence must be resolved in favor of the prosecution,” and this Court “will not interfere with
the jury’s determinations regarding the weight of the evidence and the credibility of the
witnesses.” People v Unger, 278 Mich. App. 210, 222; 749 NW2d 272 (2008). “It is for the trier
of fact, not the appellate court, to determine what inferences may be fairly drawn from the



                                                -2-
evidence and to determine the weight to be accorded those inferences.” People v Hardiman, 466
Mich. 417, 428; 646 NW2d 158 (2002).

        We review de novo the application of the legal principles contained in the Fourth
Amendment of the United States Constitution and Article 1, § 11 of the Michigan Constitution.
People v Slaughter, 489 Mich. 302, 310; 803 NW2d 171 (2011). However, unpreserved issues,
whether non-constitutional or constitutional, are reviewed for plain error affecting substantial
rights. People v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999). On plain-error
review, the defendant has the burden to show (1) “error”; (2) that was “plain,” meaning “clear or
obvious”; (3) and that affected substantial rights or caused prejudice, meaning “that the error
affected the outcome of the lower court proceedings.” Id. at 763.

        A person has a right that is guaranteed by both the federal and Michigan constitutions to
be free from unreasonable searches and seizures. Herring v United States, 555 U.S. 135, 139; 129
S. Ct. 695; 172 L. Ed. 2d 496 (2009); Slaughter, 489 Mich. at 310-311; US Const, Am IV; Const
1963, art 1, § 11. “[T]he Michigan Constitution is to be construed to provide the same protection
as that secured by the Fourth Amendment, absent compelling reason to impose a different
interpretation.” Slaughter, 489 Mich. at 311 (quotation marks and citation omitted).

        “[A] Fourth Amendment search occurs when the government violates a subjective
expectation of privacy that society recognizes as reasonable.” Kyllo v United States, 533 U.S. 27,
33; 121 S. Ct. 2038; 150 L. Ed. 2d 94 (2001). Furthermore, the United States Supreme Court has
stated, “the Fourth Amendment draws a firm line at the entrance to the house.” Id. at 40 quoting
Payton v New York, 445 U.S. 573, 590; 100 S. Ct. 1371; 63 L. Ed. 2d 639 (1980). Whether a search
or seizure was lawful is determined by evaluating its reasonableness. People v Beuschlein, 245
Mich. App. 744, 749; 630 NW2d 921 (2001). “Searches and seizures conducted without a
warrant are unreasonable per se, subject to several specifically established and well-delineated
exceptions.” People v Borchard-Ruhland, 460 Mich. 278, 293-294; 597 NW2d 1 (1999).

       One recognized exception to the warrant requirement is the emergency-aid exception.1
People v Davis, 442 Mich. 1, 11; 497 NW2d 910 (1993); see also Brigham City, Utah v Stuart,
547 U.S. 398, 403; 126 S. Ct. 1943; 164 L. Ed. 2d 650 (2006). “[T]he emergency-aid exception to
the warrant requirement allows police officers to enter a dwelling without a warrant under
circumstances in which they reasonably believe, based on specific, articulable facts, that some
person within is in need of immediate aid.” People v Lemons, 299 Mich. App. 541, 545-546; 830
NW2d 794, 797 (2013) (quotation marks and citation omitted). “[L]aw enforcement officers
may enter a home without a warrant to render emergency assistance to an injured occupant or to
protect an occupant from imminent injury.” Brigham City, 547 U.S. at 403. “An action is
reasonable under the Fourth Amendment, regardless of the individual officer’s state of mind, as
1
  While the “community caretaking” exception is similar and has also been recognized by the
Michigan Supreme Court, see People v Davis, 442 Mich. 1, 11; 497 NW2d 910 (1993), our
Supreme Court has held that “when the police are investigating a situation in which they
reasonably believe someone is in need of immediate aid, their actions should be governed by the
emergency aid doctrine, regardless of whether these actions can also be classified as community
caretaking activities.” Id. at 25.



                                               -3-
long as the circumstances, viewed objectively, justify [the] action,” and “[t]he officer’s
subjective motivation is irrelevant.” Id. at 404 (quotation marks and citation omitted; first
alteration in the original). Under the emergency-aid exception, “the entry must be limited to the
justification therefor, and the officer may not do more than is reasonably necessary to determine
whether a person is in need of assistance, and to provide that assistance.” Davis, 442 Mich. at 26.
The emergency-aid exception does not require a warrant or probable cause. People v Brzezinski,
243 Mich. App. 431, 434; 622 NW2d 528 (2000).

        Additionally, there is no rule that confers “automatic standing” to challenge the
constitutionality of a search. People v Smith, 420 Mich. 1, 20; 360 NW2d 841 (1984). “For an
individual to assert standing to challenge a search, the individual must have had a legitimate
expectation of privacy in the place or location searched, which expectation society recognizes as
reasonable.” People v Brown, 279 Mich. App. 116, 130; 755 NW2d 664 (2008). “[T]his right is
personal and may not be invoked by third parties.” Id. “The defendant has the burden of
establishing standing, and in deciding the issue, the court should consider the totality of the
circumstances.” People v Powell, 235 Mich. App. 557, 561; 599 NW2d 499 (1999) (citation
omitted). “Factors relevant to the determination of standing include ownership, possession
and/or control of the area searched or item seized; historical use of the property or item; ability to
regulate access; the totality of the circumstances surrounding the search; the existence or
nonexistence of a subjective anticipation of privacy; and the objective reasonableness of the
expectation of privacy considering the specific facts of the case.” Brown, 279 Mich. App. at 130
(quotation marks and citation omitted). The United States Supreme Court has held that a
defendant’s “status as an overnight guest is alone enough to show that he had an expectation of
privacy in the home that society is prepared to recognize as reasonable.” Minnesota v Olson, 495
U.S. 91, 93-94, 96-97; 110 S. Ct. 1684; 109 L. Ed. 2d 85 (1990) (where the police had information
that defendant was staying in a residence other than his own, and the police entered that other
residence without a warrant and apprehended the defendant). Therefore, an overnight guest “can
claim the protection of the Fourth Amendment.” Id. at 100.

        Here, as an initial matter, defendant has not demonstrated that she has standing to
challenge the police officers’ warrantless entry of the residence at 2920 Reynolds. Officer
Gerald Anderson testified that the residence belonged to Turquoise Bailey, defendant’s sister.
There is no evidence that the residence belonged to defendant or that defendant was living or
staying at the residence at the time of the incident. At defendant’s arraignment, the trial court
asked defendant, “Now before you go are you still at 2920 Reynolds?” Defendant responded,
“No I’m not there but the mail can come there.” The fact that defendant may have been able to
receive mail at the residence belonging to Turquoise, or may have stayed there at some point,
does not establish that defendant had, at the time of incident in question, any degree of
ownership, possession, or control over the residence; the scant evidence on this point actually
suggests that defendant was not staying there, and thus, under the totality of the circumstances,
she could not have held any subjective expectation of privacy in the residence that was
objectively reasonable. See Brown, 279 Mich. App. at 130. There is no evidence that defendant
was an overnight guest at Turquoise’s residence that would allow her to potentially claim the
protection of the Fourth Amendment. See Olson, 495 U.S. 91, 93-94, 96-97, 99. Thus, defendant
has not met her burden of establishing that she has standing to make this Fourth Amendment
challenge. See Powell, 235 Mich. App. at 561; see also People v Parker, 230 Mich. App. 337, 339,
340-341; 584 NW2d 336 (1998).


                                                 -4-
        Moreover, even if defendant had standing to make this challenge, the police entry in this
case did not violate her constitutional protections against unreasonable searches and seizures
because the entry was permissible under the emergency-aid exception to the warrant
requirement. There was no dispute that the officers did not have a search warrant to enter the
residence. However, considering the specific facts articulated by Officer Anderson and Officer
Stoddard, it was reasonable for the officers to believe that somebody inside was in need of
immediate aid, emergency assistance, or protection from imminent injury. See Lemons, 299
Mich. App. at 545-546; Brigham City, 547 U.S. at 403. The officers’ actions in this case were
justified because, viewing the circumstances objectively, it was reasonable for the officers to
conclude that somebody inside had been or could be injured, based on the yelling and fighting
sounds that they heard, along with the dispatch information that an assault had already occurred
at the residence requiring the victim to be treated at the emergency room. See Brigham City, 547
U.S. at 404. Officer Anderson then ordered Jolene and Turquoise to get off of defendant in an
effort to end the fight that was occurring, which did not exceed the scope of the officers’ reason
for entering. Davis, 442 Mich. at 26. The officers only took action to attempt to arrest defendant
in response to defendant’s initiation of violence when she threatened to fight the officers with a
lamp. Therefore, the officers’ entry into the residence was reasonable pursuant to the
emergency-aid exception to the warrant requirement, and defendant has failed to establish plain
error. Carines, 460 Mich. at 763.

       Having established that the police officers’ warrantless entry of the residence was not
unlawful, the next step of analysis is to address whether there was sufficient evidence to support
defendant’s convictions.

      The crime of assaulting, resisting, or obstructing a police officer, is defined in MCL
750.81d(1), which provides in relevant part that

       an individual who assaults, batters, wounds, resists, obstructs, opposes, or
       endangers a person who the individual knows or has reason to know is performing
       his or her duties is guilty of a felony punishable by imprisonment for not more
       than 2 years or a fine of not more than $2,000.00, or both.

“ ‘Obstruct’ includes the use or threatened use of physical interference or force or a knowing
failure to comply with a lawful command.” MCL 750.81d(7)(a). “ ‘Person’ means . . . [a]
police officer of this state or of a political subdivision of this state . . . .” MCL 750.81d(7)(b)(i).

        There are three elements that the prosecution must establish in order to convict a
defendant of violating MCL 750.81d(1): (1) “the defendant assaulted, battered, wounded,
resisted, obstructed, opposed, or endangered a police officer,” (2) “the defendant knew or had
reason to know that the person that the defendant assaulted, battered, wounded, resisted,
obstructed, opposed, or endangered was a police officer performing his or her duties,” and (3)
“the officers acted lawfully.” People v Quinn, 305 Mich. App. 484, 491, 492; 853 NW2d 383
(2014) (quotation marks and citation omitted).

        Defendant does not challenge the first two elements, but only argues that the police
officers were acting unlawfully by entering the residence without a warrant, giving defendant the
right to resist the officers’ entry and any related search. The Michigan Supreme Court has held


                                                 -5-
that “the right to resist unlawful arrests, and other unlawful invasions of private rights, is well
established in our state’s common law,” and that this right was not abrogated by the Legislature’s
enactment of MCL 750.81d. People v Moreno, 491 Mich. 38, 40, 42-43, 46-47, 58; 814 NW2d
624 (2012). In Moreno, our Supreme Court remanded the defendant’s case to the trial court with
instructions to grant the defendant’s motion to quash the charge of resisting and obstructing a
police officer under MCL 750.81d where the defendant affirmatively refused to allow police to
enter his home without first obtaining a warrant, a physical struggle then occurred between the
defendant and the police officers before the defendant was physically subdued and arrested, and
the trial court found that there were no exigent circumstances that would have served as an
exception to the warrant requirement. Id. at 43-44, 58.

        Unlike the situation in Moreno, there was no unconstitutional entry or unlawful police
conduct for defendant in the instant case to resist. As previously discussed, defendant’s
constitutional right to be free from unreasonable searches and seizures was not violated based on
the police officers’ entry into the residence. Defendant did not have a reasonable expectation of
privacy in the residence, and even if she did, the officers’ entry was justified under the
emergency-aid exception to the warrant requirement. Viewing the evidence in a light most
favorable to the prosecution, a rational jury could find beyond a reasonable doubt that the police
officers acted lawfully and that the prosecution established all of the necessary elements to
convict defendant of assaulting, resisting, or obstructing a police officer. Wolfe, 440 Mich. at
515; Quinn, 305 Mich. App. at 491.

        Next, the crime of felonious assault is defined in MCL 750.82, which provides in relevant
part:

        [A] person who assaults another person with a gun, revolver, pistol, knife, iron
        bar, club, brass knuckles, or other dangerous weapon without intending to commit
        murder or to inflict great bodily harm less than murder is guilty of a felony
        punishable by imprisonment for not more than 4 years or a fine of not more than
        $2,000.00, or both.


        “The elements of felonious assault are (1) an assault, (2) with a dangerous weapon, and
(3) with the intent to injure or place the victim in reasonable apprehension of an immediate
battery.” People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864 (1999). “[A] simple criminal
assault is made out from either an attempt to commit a battery or an unlawful act which places
another in reasonable apprehension of receiving an immediate battery . . . .” People v Johnson,
407 Mich. 196, 210; 284 NW2d 718 (1979) (quotation marks and citation omitted). “Battery has
been defined as an intentional, unconsented and harmful or offensive touching of the person of
another, or of something closely connected with the person.” People v Starks, 473 Mich. 227,
234; 701 NW2d 136 (2005) (quotation marks and citation omitted). The term “other dangerous
weapon” serves to include an object that might not traditionally be considered a weapon if that
object is used as a dangerous weapon in the assault, as the Michigan Supreme Court has
explained with respect to the felonious assault statute:

        Some weapons carry their dangerous character because so designed and are, when
        employed, per se, deadly, while other instrumentalities are not dangerous


                                                -6-
       weapons unless turned to such purpose. The test as to the latter is whether the
       instrumentality was used as a weapon and, when so employed in an assault,
       dangerous. The character of a dangerous weapon attaches by adoption when the
       instrumentality is applied to use against another in furtherance of an assault.
       When the purpose is evidenced by act, and the instrumentality is adapted to
       accomplishment of the assault and capable of inflicting serious injury, then it is,
       when so employed, a dangerous weapon. [People v Goolsby, 284 Mich. 375, 378;
       279 N.W. 867 (1938).]

Finally, “because it can be difficult to prove a defendant’s state of mind on issues such as
knowledge and intent, minimal circumstantial evidence will suffice to establish the defendant’s
state of mind, which can be inferred from all the evidence presented.” People v Kanaan, 278
Mich. App. 594, 622; 751 NW2d 57 (2008).

        Here, defendant does not make any specific arguments with respect to her felonious
assault conviction, but we find that the evidence was nonetheless sufficient to support it. The
jury could have reasonably found that defendant attempted to commit a battery against Officer
Anderson by swinging the lamp at him and actually committed a battery when she hit him with
the lamp, satisfying the first element of felonious assault. See Johnson, 407 Mich. at 210; Starks,
473 Mich. at 234; Avant, 235 Mich. App. at 505. The jury could have also reasonably found that
the lamp was a dangerous weapon because defendant used it as a means to accomplish the
assault and attempt to inflict injury on Officer Anderson, and the heavy glass or ceramic lamp
was “capable of inflicting serious injury” when swung at a person like a baseball bat. See
Goolsby, 284 Mich. at 377; Avant, 235 Mich. App. at 505. Finally, the jury could have reasonably
inferred from defendant’s statements indicating that she wanted to fight with the police officers,
along with the way that she used the lamp against Officer Anderson, that she intended to injure
Officer Anderson or place him in reasonable fear of an immediate battery. Kanaan, 278 Mich
App at 622; Avant, 235 Mich. App. at 505. Thus, viewing the evidence in a light most favorable
to the prosecution, a rational jury could have found defendant guilty beyond a reasonable doubt
of felonious assault. See Wolfe, 440 Mich. at 515.

                   III. DEFENDANT’S RIGHT TO PRESENT A DEFENSE

       Next, defendant argues that she was denied her right to present a defense because Jolene
was not permitted to testify as a res gestae witness. We disagree.

         “[W]hether a defendant’s right to present a defense was violated by the exclusion of
evidence is a constitutional question that this Court reviews de novo.” People v Steanhouse, 313
Mich. App. 1, 17; 880 NW2d 297 (2015) (citation omitted). Unpreserved constitutional claims
are reviewed on appeal for plain error affecting substantial rights. People v King, 297 Mich. App.
465, 472; 824 NW2d 258 (2012). A trial court’s decision to permit witnesses to be added to or
deleted from the witness list is ordinarily reviewed for an abuse of discretion. People v Burwick,
450 Mich. 281, 291; 537 NW2d 813 (1995). Unpreserved issues involving the failure to produce
a res gestae witness are reviewed for plain error affecting substantial rights. Steanhouse, 313
Mich. App. at 14. However, when a defendant waives, rather than forfeits, his rights, “there is no
‘error’ to review.” People v Carter, 462 Mich. 206, 219; 612 NW2d 144 (2000).



                                               -7-
        “A criminal defendant has a right to present a defense under our state and federal
constitutions.” People v Anstey, 476 Mich. 436, 460; 719 NW2d 579 (2006). However, “this
right is not unlimited and is subject to reasonable restrictions.” King, 297 Mich. App. at 473.
“The accused must still comply with established rules of procedure and evidence designed to
assure both fairness and reliability in the ascertainment of guilt and innocence.” Steanhouse, 313
Mich. App. at 20 (quotation marks and citation omitted).

       A res gestae witness is       a person who “witnesse[d] some event in the continuum of the
criminal transaction” and who        could provide testimony that would “aid[] in developing a full
disclosure of the facts at trial.”   People v Long, 246 Mich. App. 582, 585; 633 NW2d 843 (2001).
The prosecution’s obligations        with respect to res gestae witnesses are governed by MCL
767.40a, which provides:

                (1) The prosecuting attorney shall attach to the filed information a list of
        all witnesses known to the prosecuting attorney who might be called at trial and
        all res gestae witnesses known to the prosecuting attorney or investigating law
        enforcement officers.

               (2) The prosecuting attorney shall be under a continuing duty to disclose
        the names of any further res gestae witnesses as they become known.

               (3) Not less than 30 days before the trial, the prosecuting attorney shall
        send to the defendant or his or her attorney a list of the witnesses the prosecuting
        attorney intends to produce at trial.

               (4) The prosecuting attorney may add or delete from the list of witnesses
        he or she intends to call at trial at any time upon leave of the court and for good
        cause shown or by stipulation of the parties.

                (5) The prosecuting attorney or investigative law enforcement agency
        shall provide to the defendant, or defense counsel, upon request, reasonable
        assistance, including investigative assistance, as may be necessary to locate and
        serve process upon a witness. The request for assistance shall be made in writing
        by defendant or defense counsel not less than 10 days before the trial of the case
        or at such other time as the court directs. If the prosecuting attorney objects to a
        request by the defendant on the grounds that it is unreasonable, the prosecuting
        attorney shall file a pretrial motion before the court to hold a hearing to determine
        the reasonableness of the request.

              (6) Any party may within the discretion of the court impeach or cross-
        examine any witnesses as though the witness had been called by another party.


        The pre-1986 version of the statute “plainly imposed on a prosecutor the duty to list all
res gestae witnesses on the information and to produce them at trial.” People v Perez, 469 Mich.
415, 418; 670 NW2d 655 (2003). However, when the statute was amended in 1986, “the
Legislature replaced the prosecutor’s duty to produce res gestae witnesses with an obligation to
provide notice of known witnesses and reasonable assistance to locate witnesses on defendant’s


                                                   -8-
request.” Id. at 418-419 (quotation marks and citation omitted). Thus, under the current version
of the statute “the prosecutor will give advance notice of all known res gestae witnesses and
specify before trial which known witnesses it intends to call,” and, having been advised of that
information, “the defense determines which known witnesses the prosecutor will not call.”
Burwick, 450 Mich. at 290-291. “[U]pon request, the government must provide reasonable
assistance ‘as may be necessary to locate and serve process . . . .’ ” Id. at 291, quoting MCL
767.40a(5) (last alteration in the original). “Having thus fully addressed all known witnesses and
provided for notice of their existence and a designation of who will be produced, the statute
contemplates that the defense will seek production of the witnesses it desires and allows the
prosecutor to delete from or add to the list of witnesses it will produce ‘at any time’ as long as
the good-cause requirement of MCL 767.40a(1) is satisfied.” Id. “Endorsement or deletion from
this list is within the discretion of the trial court, reversible only for abuse.” Id. Furthermore,
MCR 6.416 provides that “[s]ubject to the rules in this chapter and to the Michigan rules of
evidence, each party has discretion in deciding what witnesses and evidence to present.” See
also Burwick, 450 Mich. at 291 n 13 (“The commentary [to MCR 6.416] explicitly recognizes
that each party has discretion in deciding what witnesses and evidence to present.”).

        In the instant case, there does not appear to be any dispute that Jolene was a res gestae
witness. Long, 246 Mich. App. at 585. It also appears that the prosecution complied with its
statutory obligations of providing notice that Jolene was a res gestae witness. See MCL
767.40a(1); Burwick, 450 Mich. at 290-291. Moreover, defendant was clearly aware of Jolene’s
existence because Jolene was defendant’s mother, defense counsel indicated that she made
multiple attempts to contact Jolene based on defendant’s request that she testify at trial, and
defendant apparently was able to procure Jolene’s presence at trial by contacting her during a
break in the trial. The prosecution was not required to call Jolene as a witness at trial. Perez,
469 Mich. at 418-419. Indeed, defendant does not argue on appeal that the prosecution failed to
comply with its obligations regarding res gestae witnesses, and defendant does not otherwise
allege any wrongdoing by the prosecution.

        Rather, defense counsel expressly declined to call Jolene as a witness, waiving this right.
“Waiver has been defined as the intentional relinquishment or abandonment of a known right.”
Carter, 462 Mich. at 215 (quotation marks and citation omitted). “One who waives his rights
under a rule may not then seek appellate review of a claimed deprivation of those rights, for his
waiver has extinguished any error.” Id. at 215, 219 (quotation marks and citation omitted)
(holding that an effective waiver occurred when “counsel clearly expressed satisfaction with the
trial court’s decision”). “[W]hile the defendant must personally make an informed waiver for
certain fundamental rights such as the right to counsel or the right to plead not guilty, for other
rights, waiver may be effected by action of counsel.” People v Buie, 491 Mich. 294, 305; 817
NW2d 33 (2012) (quotation marks and citation omitted). Specifically, waiver may be
accomplished through defense counsel when the matter at issue is one of trial strategy. Carter,
462 Mich. at 218-219 (“Because counsel has full authority to manage the conduct of the trial and
to decide matters of trial strategy, we conclude that in this instance, waiver could be effected by
the action of defense counsel.”). “Decisions regarding what evidence to present and whether to
call or question witnesses are presumed to be matters of trial strategy.” People v Rockey, 237
Mich. App. 74, 76; 601 NW2d 887 (1999).




                                                -9-
        Here, defense counsel indicated that she did not wish to call Jolene as a witness because
she had not been able to interview Jolene before trial. Defense counsel indicated to the trial
court that it was not her practice to call witnesses at trial without first finding out what they
would say. Defense counsel reported that she had attempted to contact Jolene in July—months
before defendant’s October trial—and that Jolene had not responded. Defense counsel attempted
to contact Jolene by mail and by telephone, and despite defendant’s awareness that Jolene had
not replied and that the telephone number that defense counsel had for Jolene was invalid,
defendant did not provide defense counsel with any further information. Defense counsel’s
decision not to call Jolene to testify clearly represents a strategic judgment about whether
specific witnesses will be presented. See Rockey, 237 Mich. App. at 76. Defense counsel’s
unequivocal indication that she did not wish to call Jolene was an intentional relinquishment of
any right to call Jolene as a res gestae witness, and thus functioned as a waiver of that right. See
Carter, 462 Mich. at 215. As a matter of trial strategy, this waiver could be made through
defense counsel. See id. at 218-219; cf. also Buie, 491 Mich. at 315, 318, quoting Carter, 462
Mich. at 215 (holding that “if the decision constitutes reasonable trial strategy, which is
presumed, the right of confrontation may be waived by defense counsel as long as the defendant
does not object on the record” and that the defendant, “through his counsel, waived his right of
confrontation and ‘extinguished any error’ that may have been committed”).

       Because the trial court complied with defense counsel’s request and thus did not prevent
defendant from calling a witness, defendant cannot now claim that the trial court erred in this
respect and denied her right to present a defense; defendant’s waiver “extinguished any error.”
Carter, 462 Mich. at 215. Defendant’s argument is really more of a claim that defense counsel’s
decision constituted ineffective assistance, and that argument is addressed below.

                           IV. DEFENDANT’S RIGHT TO TESTIFY

        Next, defendant argues that she was prevented from testifying on her own behalf at trial
because there was no record to show that defendant was advised by defense counsel about this
right, and no record was made to show that defendant actually made the decision not to testify.
We disagree.

        “This Court reviews de novo whether defendant suffered a deprivation of his
constitutional right to present a defense,” People v Steele, 283 Mich. App. 472, 480; 769 NW2d
256 (2009), and “reviews unpreserved claims of constitutional error under the plain-error
standard,” People v Bonilla-Machado, 489 Mich. 412, 419; 803 NW2d 217 (2011).

         “A defendant’s right to testify in his own defense arises from the Fifth, Sixth, and
Fourteenth Amendments of the United States Constitution.” Id. “Although counsel must advise
a defendant of this right, the ultimate decision whether to testify at trial remains with the
defendant.” Id. at 419, 421 (holding that there was no error requiring reversal where the
defendant “expressly acknowledged on the record that he understood it was his choice whether to
testify and that he understood that anything he testified to could be used against him”). “[T]here
is no requirement in Michigan that there be an on-the-record waiver of a defendant’s right to
testify.” People v Harris, 190 Mich. App. 652, 661; 476 NW2d 767 (1991); see also People v
Simmons, 140 Mich. App. 681, 684; 364 NW2d 783 (1985) (“We agree with the majority of
courts which have addressed this issue and decline to require an on-the-record waiver of


                                               -10-
defendant’s right to testify.”). “If the accused expresses a wish to testify at trial, the trial court
must grant the request, even over counsel’s objection.” Simmons, 140 Mich. App. at 685.
However, if a defendant “decides not to testify or acquiesces in his attorney’s decision that he
not testify, the right will be deemed waived.” Id. (quotation marks and citation omitted).

        In the instant case, defendant’s contention that no record was made to show that
defendant was advised by defense counsel about her right to testify or that defendant actually
made the decision not to testify, is inaccurate. Defendant did in fact make such a waiver on the
record. However, because there is no requirement that a waiver of a defendant’s right to testify
be placed on the record, defendant’s argument is without merit nonetheless. Harris, 190 Mich
App at 661-662; Simmons, 140 Mich. App. at 685. Moreover, defendant indicated on the record
that she discussed her case with defense counsel, including whether she should testify, and that
she had made the decision not to testify based on defense counsel’s advice. Defendant never
indicated a desire to testify at trial, and she does not claim on appeal that she wanted to testify.
Defendant’s statements on the record demonstrate her affirmative indication that she made the
decision not to testify. See Bonilla-Machado, 489 Mich. at 421. Thus, defendant was not
improperly denied her right to testify at trial. Simmons, 140 Mich. App. at 685. Defendant has
therefore failed to establish plain error. See Carines, 460 Mich. at 763.

                        V. INEFFECTIVE ASSISTANCE OF COUNSEL

      Last, defendant argues that she received ineffective assistance of counsel on two grounds.
We disagree with both.

       “Unpreserved issues concerning ineffective assistance of counsel are reviewed for errors
apparent on the record.” People v Lockett, 295 Mich. App. 165, 186; 814 NW2d 295 (2012). “A
claim of ineffective assistance of counsel presents a mixed question of fact and constitutional
law.” People v Unger, 278 Mich. App. 210, 242; 749 NW2d 272 (2008). Factual findings are
reviewed for clear error, and questions of constitutional law are reviewed de novo. Id.

         There are “two components” to establishing an ineffective-assistance-of-counsel claim
requiring reversal: the defendant must show first, “that counsel’s performance was deficient,”
and second, that “the deficient performance prejudiced the defense.” Strickland v Washington,
466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984). In other words, the defendant must
establish (1) “that counsel’s performance was below an objective standard of reasonableness
under prevailing professional norms,” and (2) “that there is a reasonable probability that, but for
counsel’s error, the result of the proceeding would have been different.” People v Stanaway, 446
Mich. 643, 687-688; 521 NW2d 557 (1994). “Effective assistance of counsel is presumed,” and
“[t]he defendant bears a heavy burden of proving otherwise.” Rockey, 237 Mich. App. at 76.
“The defendant must overcome a strong presumption that counsel’s assistance constituted sound
trial strategy.” Stanaway, 446 Mich. at 687. “This Court will not second-guess counsel on
matters of trial strategy, nor will it assess counsel’s competence with the benefit of hindsight.”
People v Putman, 309 Mich. App. 240, 248; 870 NW2d 593 (2015) (quotation marks and citation
omitted). “Failure to make the required showing of either deficient performance or sufficient
prejudice defeats the ineffectiveness claim.” Strickland, 466 U.S. at 700.




                                                -11-
        Here, defendant first argues that defense counsel was ineffective for failing to call Jolene
as a res gestae witness. “Decisions regarding what evidence to present and whether to call or
question witnesses are presumed to be matters of trial strategy.” Rockey, 237 Mich. App. at 76.
“[T]he failure to call witnesses only constitutes ineffective assistance of counsel if it deprives the
defendant of a substantial defense.” People v Dixon, 263 Mich. App. 393, 398; 688 NW2d 308
(2004). “A substantial defense is one that could have affected the outcome of the trial.” Putman,
309 Mich. App. at 248.

        As stated earlier, defense counsel made multiple attempts to contact Jolene by letter and
by phone up until the day before trial, and received no response. Defendant was aware of her
counsel’s inability to make contact, and despite Jolene being defendant’s mother, defendant did
not provide defense counsel with any further contact information for Jolene. Yet, defendant had
the ability to contact and procure Jolene’s presence at the trial by making a telephone call during
a break. Defense counsel indicated that she does not call witnesses to testify who have not been
interviewed by her before trial because she does not otherwise know what the witnesses will say
or whether their information is relevant.

        Defense counsel employed a sound strategic practice because to do otherwise would
invite the possibility of unexpectedly presenting damaging information to the jury. See People v
Gioglio (On Remand), 296 Mich. App. 12, 22-23; 815 NW2d 589 (2012), vacated in part on other
grounds and lv den sub nom People v Gioglio, 493 Mich. 864 (2012) (When considering an
ineffective assistance of counsel claim, “a reviewing court must conclude that the act or omission
of the defendant’s trial counsel fell within the range of reasonable professional conduct if, after
affirmatively entertaining the range of possible reasons for the act or omission under the facts
known to the reviewing court, there might have been a legitimate strategic reason for the act or
omission.”). It appears that defense counsel took reasonable steps to investigate whether Jolene
should be called as a witness, and defendant could have facilitated their meeting, but chose
otherwise. Defendant clearly was able to contact Jolene at will. Furthermore and contrary to
defendant’s argument, it appears that defense counsel’s statement that “[a]ccording to the police
report, no one else was present in the home” was made in reference to the “other” unnamed
surprise witnesses that defendant wished to call to testify, rather than in reference to Jolene. The
testimony at trial indicated that defendant, Turquoise, Jolene, Officer Anderson, and Officer
Stoddard were the only people at the scene. In other words, defense counsel’s decision does not
appear to have been made based on inaccurate facts. Defendant has therefore failed to show that
defense counsel performed below an objective standard of reasonableness. Stanaway, 446 Mich.
at 687.

        Furthermore, defendant has not attempted to explain what testimony Jolene would have
provided or how it would have helped her defense. Thus, defendant has not established that she
was deprived of a substantial defense and therefore, that defense counsel was ineffective. Dixon,
263 Mich. App. at 398. Defendant has also failed to show a reasonable probability that but for the
failure to call Jolene as a witness, the outcome of the trial would have been different, Stanaway,
446 Mich. at 687-688.

       Consequently, defendant has not established that she was denied the effective assistance
of counsel on this ground. Strickland, 466 U.S. at 700; see also Avant, 235 Mich. App. at 508
(holding that defendant failed to show that he received ineffective assistance of counsel based on


                                                -12-
the failure to call a specific witness at trial where the record was “silent” regarding what
testimony the witness would have given).

        Defendant also argues that defense counsel was ineffective for preventing her from
testifying in her own defense. “[A]n accused’s decision to testify or not to testify is a strategic
decision best left to an accused and his counsel.” People v Martin, 150 Mich. App. 630, 640; 389
NW2d 713 (1986). “This Court will not substitute its judgment for that of counsel regarding
matters of trial strategy, nor will it assess counsel’s competence with the benefit of hindsight.”
Rockey, 237 Mich. App. at 76-77.

        As discussed earlier, contrary to defendant’s argument, defendant affirmatively indicated
on the record that she had made the decision not to testify. Defendant’s decision was placed on
the record, even though there is no requirement in Michigan that a waiver of the right to testify
be placed on the record. Harris, 190 Mich. App. at 661. Defendant’s decision was a strategic one
for her to make with the advice of defense counsel. Martin, 150 Mich. App. at 640. This decision
will not be second-guessed on appeal. Putman, 309 Mich. App. at 248; Rockey, 237 Mich. App. at
76-77. Defendant does not claim that defense counsel failed to advise her about her right to
testify or her ultimate decision with respect to this right. Rather, defendant indicated on the
record at trial that such a conversion actually occurred. Defendant has not put forth any evidence
to suggest that it was not sound trial strategy for her to refrain from testifying at trial, and
defendant has failed to show that defense counsel performed below an objective standard of
reasonableness in this respect. Stanaway, 446 Mich. at 687. Defendant does not claim that she
wanted to testify at trial, and she also has not given any indication of what her testimony would
have been or how her testimony would have impacted the outcome of the trial. Thus, she has not
established that she was deprived of a substantial defense or that defense counsel was ineffective.
Dixon, 263 Mich. App. at 398. Similarly, defendant has not demonstrated a reasonable
probability that the result of the trial would have been different but for the lack of her testimony.
Stanaway, 446 Mich. at 687-688.

        Consequently, defendant has failed to show that she was denied the effective assistance
of counsel on this ground. See Simmons, 140 Mich. App. at 682, 685-686 (holding that defense
counsel was not ineffective for allegedly failing to inform the defendant of his right to testify
where the defendant did not testify at trial, did not allege that he did not know that he had a right
to testify, did not allege that he would have testified at trial, and did not indicate what his
testimony would have been had he testified).

       Affirmed.

                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Douglas B. Shapiro
                                                              /s/ Michael F. Gadola




                                                -13-